Citation Nr: 0531145	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  04-03 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied service connection for 
the cause of the veteran's death.  The appellant appealed 
that decision to BVA, and the case was referred to the Board 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.   The veteran's death certificate shows he died in January 
2002 due to metastatic cancer.

3.  At the time of the veteran's death, service connection 
had been established for bilateral chondromalacia patella, 
which was assigned a 20 percent disability evaluation.  

4.  The veteran's service-connected chondromalacia patella 
was not a principal or contributory cause of his death.

5.  The cause of the veteran's death developed many years 
after service and was not the result of a disease or injury 
incurred in active service.



CONCLUSION OF LAW

The requirements for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.106, 3.310(a), 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the appellant with 
notice of the VCAA in September 2002, prior to the initial 
decision on the claim that same month, as well as in March 
2004.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the appellant in the September 
2002 and March 2004 VCAA letters about the information and 
evidence that is necessary to substantiate the claim for 
service connection for the cause of the veteran's death.  
Specifically, the September 2002 letter stated that the 
evidence must show the cause of death; an injury, disease, or 
other event in service; and a relationship between the cause 
of death and the injury, disease, or event in service.

In addition, the RO notified the appellant in the September 
2002 and March 2004 letters that VA would make reasonable 
efforts to help her obtain evidence necessary to support her 
claim.  In particular, both letters informed her about the 
information and evidence that VA would seek to provide, 
including medical records, employment records, or records 
from other federal agencies.  The appellant was also informed 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on her 
claim. 

The RO also informed the appellant about the information and 
evidence she was expected to provide.  Specifically, the 
September 2002 and March 2004 letters notified the appellant 
that she must provide enough information about the veteran's 
records so that they could be requested from the agency or 
person that has them.  The letters also requested that she 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, for any private physician 
that treated the veteran.  In addition, the September 2002 
letter informed the appellant that it was still her 
responsibility to support her claim with appropriate 
evidence, and the March 2004 letter indicated that it was her 
responsibility to ensure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.
Although the VCAA notice letters that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  In this regard, the RO has informed 
the appellant in the rating decisions and statements of the 
case (SOC) of the reasons for the denial of her claim and, in 
so doing, informed her of the evidence that was needed to 
substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claim.  VA has also assisted the appellant and 
her representative throughout the course of this appeal by 
providing them with SOCs, which informed them of the laws and 
regulations relevant to the appellant's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

Background and Evidence

Service records show that the veteran had active duty service 
from June 1969 to May 1973.  He was awarded the Vietnam 
Campaign Medal, the Vietnam Service Medal, the National 
Defense Medal, and the Navy Unit Commendation.  The citation 
for the Navy Unit Commendation indicates that the veteran 
served with the United States Naval Support Activity in 
Danang and that he had exceptionally meritorious service in 
providing logistical support in the critical I Corps Tactical 
Zone of the Republic of Vietnam.  

Service medical records are negative for any complaints, 
treatment, or diagnosis of cancer. 

VA medical records dated from October 1987 to February 1999 
document the veteran's various complaints, such as abdominal 
pain and swelling, constipation, cramps, pain in his bladder, 
nausea, and vomiting.  His diagnoses included ascites, 
diverticulosis, bowel obstruction, probable prostatitis, 
pyelonephritis, cirrhosis of the liver, and questionable mild 
peritonitis.

VA medical records dated in February 1999 indicate that the 
veteran was admitted to the hospital on several occasions.  
During his last admission that month, the veteran reported 
first noticing abdominal pain in April 1998, and it was noted 
that he had history of diverticulitis with the recent 
development of ascites of an unknown etiology.  He remained 
in the hospital for 11 days and then left against medical 
advice.  It was noted that he went to a private hospital for 
further treatment.

Private medical records dated from March 1999 to June 1999 
document the veteran's treatment for metastatic abdominal 
(peritoneal) cancer of an unknown primary site as well as for 
transitional cell carcinoma of the bladder, liver, and cecum.

The veteran filed a claim for service connection for terminal 
cancer in May 1999 in which he noted that the disorder began 
in February 1999.

Private medical records dated in April 1999 indicate that the 
veteran was referred for an evaluation of what was thought to 
be rectal colon cancer with metastases to the liver and 
massive ascites.  A CT scan and gastrografin enema identified 
an incidental transitional cell carcinoma in the bladder.  An 
operation was performed, which included an exploratory 
laparotomy, biopsy of peritoneal metastases, diverting loop 
ileostomy, and placement of central line.  Following the 
operation, the veteran was diagnosed with metastatic 
adenocarcinoma with massive infiltration of the entire 
abdominal cavity, including peritoneum and liver metastases.

VA medical records dated from May 1999 to March 2000 document 
the veteran's treatment for various disorders, including 
metastases of an unknown origin and transitional cell bladder 
cancer with metastases.

Private medical records dated from June 1999 to October 2001 
and from June 1999 to November 2001 document the veteran's 
diagnosis and treatment for various disorders, including his 
metastases of an unknown origin, nonmetastatic bladder 
cancer, transitional cell carcinoma of the bladder, 
metastatic colon cancer, peritoneal carcinomatosis, and liver 
metastases with adenocarcinoma.  
It was noted in June 1999 that he was first diagnosed with 
metastatic adenocarcinoma of unknown primary site in March 
1999.

A July 1999 rating decision denied service connection for 
cancer of the bladder with metastasis to the liver, small 
bowel, and large bowel.

In January 2000, a VA physician noted that he did not have a 
definitive tissue diagnosis, but nevertheless stated his 
belief that there was a link between the veteran's cancer and 
metastases of an unknown origin and his exposure to Agent 
Orange.

A September 2000 rating decision denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for cancer of the 
bladder with metastasis to the liver and the small and large 
bowels.

The veteran testified before a hearing officer at the RO in 
February 2001 in connection with his claim for service 
connection for cancer of the bladder with metastasis to the 
liver, small bowel, and large bowel.  He indicated that he 
had served on river patrol in Vietnam from 1970 to 1971.  He 
also stated that he first began experiencing problems with 
his bladder in 1998 and was diagnosed with cancer of the 
bladder in February 1999.  He noted that the cancer was from 
an unknown origin, but claimed that it was related to his 
Agent Orange exposure.  His wife also testified that the 
veteran had a prostatic mass, but noted that a biopsy found 
it to be benign.  

M. A., M.D. (initials used to protect the veteran's privacy) 
submitted a letter in February 2001 in which he indicated 
that he had been treating the veteran for metastatic 
carcinoma of an unknown origin in his liver and abdomen as 
well as for transitional cell carcinoma of the bladder.  Dr. 
M. A. also stated that it was at least as likely as not that 
the veteran's cancer had a direct relationship to his 
exposure to Agent Orange.
 
The veteran's death certificate indicates that he died at his 
residence in January 2002.  The immediate cause of death was 
listed as metastatic cancer of an unknown source that had had 
an onset three years earlier, and the manner of death was 
considered natural.  No autopsy was performed.

In her February 2004 VA Form 9, the appellant acknowledged 
that the veteran had been healthy until the winter of 1997 
and 1998.

In February 2004, the appellant submitted information from 
the Internet, which had been created by an organization 
referred to as the Agent Orange Advocate.  This information 
listed "Agent Orange Recognized Conditions."


Law and Analysis

Applicable law provides that service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

In addition, if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, certain 
diseases shall be service-connected if the requirements of 
section 3.307(a)(6) are met even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of section 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) 
provides that the term "herbicide agent" means a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also 
provides that a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. 
§ 3.307(d)(6)(iii).  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309 (e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a regulatory established presumption 
is not the sole method for showing causation in establishing 
a claim for service connection for disability due to 
herbicide exposure.

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the veteran's death is 
not warranted.  At the time of his death, the veteran's only 
service-connected disorder was bilateral chondromalacia 
patella.  The medical evidence of record does not show, nor 
does the appellant contend, that the veteran's service-
connected knee disorder was a principal or contributory cause 
of his death.  In fact, the veteran's death certificate does 
not make any reference to chondromalacia patella.  Therefore, 
the Board concludes that the veteran's service-connected 
bilateral chondromalacia patella was not a principal or 
contributory cause of death.

In addition, the Board finds that the veteran's metastatic 
cancer was not etiologically related to his military service.  
The Board does observe that the veteran served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  In this regard, the Board 
notes that the veteran was awarded the Navy Unit Commendation 
for his exceptional meritorious service in providing 
logistical support in the critical I Corps Tactical Zone of 
the Republic of Vietnam.  In fact, the December 2003 
Statement of the Case conceded the veteran's presence in 
Vietnam.  As such, he is presumed to have been exposed during 
such service to certain herbicide agents, including Agent 
Orange.   However, the veteran did not have a disability that 
is shown to be associated with Agent Orange exposure.  In 
this regard, the Board observes that metastatic cancer of an 
unknown source as well as cancer of the bladder and liver are 
not listed among the disorders for which a presumption based 
on herbicide exposure is warranted under § 3.309(e).  
Nevertheless, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis. Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of cancer, and the 
medical evidence of record shows that he did not seek 
treatment for many decades following his separation from 
service.  In fact, the veteran testified at a February 2001 
hearing that he first began experiencing problems with his 
bladder in 1998 and was diagnosed with cancer of the bladder 
in February 1999, and in her February 2004 VA Form 9, the 
appellant acknowledged that the veteran had been healthy 
until the winter of 1997 and 1998.  Therefore, the Board 
finds that cancer did not manifest during the veteran's 
period of service or within close proximity thereto.

The Board does observe the January 2000 and February 2001 
medical opinions indicating that there was a relationship 
between the veteran's cancer and his exposure to Agent 
Orange.  However, the Board notes that the bases for the 
January 2000 and February 2001medical opinions are entirely 
unclear as an explanation and examination findings were not 
provided by either physician.  In addition, the Secretary has 
determined that there is no positive association between 
exposure to herbicides and hepatobiliary cancers, to include 
cancer of the liver.  The basis for the conclusion is the 
analysis of countless scientific studies reviewed by the 
National Academy of Science (NAS). See Notice, 68 Fed. Reg. 
27630-27641 (2003). The Board finds that the probative value 
of the opinion provided by NAS far outweighs the unsupported 
January 2000 and February 2001 medical opinions.  

The Board also acknowledges the information from the Internet 
submitted by the appellant in February 2004 to support the 
contention that the veteran's cancer was related to his 
exposure to Agent Orange.  However, even assuming for the 
sake of argument that the veteran was exposed to Agent Orange 
during his military service, the Board notes that this 
evidence is general in nature and no examiner has 
specifically related the information contained therein to the 
veteran.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) 
("This is not to say that medical article and treatise 
evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").  Thus, the Board finds that it is of little 
probative value in this case.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for the cause of the veteran's death is not 
warranted.  Although the Board does not doubt the appellant's 
sincere belief that the veteran's cancer was related to his 
military service, the appellant's own statements and beliefs 
do not constitute competent evidence regarding matters of 
medical etiology or diagnoses and absent a professional 
medical opinion linking a current disorder to service, 
service connection cannot be granted.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (holding that matters 
involving special experience or special knowledge require the 
opinions of witnesses skilled in that particular science, 
art, or trade).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


